FOIL, J.
Defendant, Betty J. Wolfe, was charged by bill of information with production of marijuana, a violation of La. R.S. 40:966 A. She pled not guilty and filed pre-trial motions. After a hearing, the trial court denied defendant’s motion to suppress the physical evidence. Defendant then withdrew her plea and pled guilty to possession of marijuana and reserved her rights to appeal pursuant to State v. Crosby, 338 So.2d 584 (La.1976). The bill of information was not amended. Although her conviction is for a misdemeanor offense, the actual charge in the case involves a felony, an offense triable by a jury. A defendant may appeal from a judgment in a criminal case triable by a jury. La. Code Crim. P. art. 912.1. Thus, defendant properly appealed her conviction and sentence.
In her sole assignment of error, defendant argues that the physical evidence was obtained as a result of a warrantless and illegal search and should have been suppressed. A co-defendant, Edward W. Paulson, was jointly charged in the same bill of information. He pled guilty to production of marijuana and raised the identical issue in his unconsolidated appeal. The facts of the case and treatment of this issue are found in the companion case of State v. Paulson, 98 KA 1854, 740 So.2d 698 (La.App.lst Cir. 1999), also decided this date, and are not repeated here. Thus, for the reasons given in the companion case, we find that the motion to suppress was properly denied. Defendant’s conviction and sentence are affirmed.
CONVICTION AND SENTENCE AFFIRMED.